Name: 96/219/EC: Council Decision of 26 February 1996 concerning the conclusion of the Agreement for Scientific and Technological Cooperation between the European Community and Canada
 Type: Decision
 Subject Matter: cooperation policy;  research and intellectual property;  European construction;  America
 Date Published: 1996-03-22

 22.3.1996 EN Official Journal of the European Communities L 74/25 COUNCIL DECISION of 26 February 1996 concerning the conclusion of the Agreement for Scientific and Technological Cooperation between the European Community and Canada (96/219/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 130m, in conjunction with Article 228 (2), first sentence, and the first subparagraph of Article 228 (3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the European Community and Canada are pursuing specific research programmes in areas of common interest; Whereas on the basis of past experience under the Framework Agreement for Commercial and Economic Cooperation between the European Communities and Canada (3), both sides have expressed a desire to establish a more formal framework for the conduct of collaboration in science and technology; Whereas by its Decision of 19 April 1993, the Council authorized the Commission to negotiate an Agreement for Scientific and Technological Cooperation between the European Community and Canada; Whereas by its Decision of 15 June 1995, the Council authorized the Commission to sign the Agreement on behalf of the European Community, Whereas the Agreement was signed on 17 June 1995; Whereas the Agreement for Scientific and Technological Cooperation between the European Community and Canada should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement for Scientific and Technological Cooperation between the European Community and Canada is hereby approved. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 12 of the Agreement. Done at Brussels, 26 February 1996. For the Council The President S. AGNELLI (1) OJ No C 317, 28. 11. 1995, p. 7. (2) OJ No C 17, 22. 1. 1996. (3) OJ No L 260, 24. 8. 1976, p. 2.